Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE Contact: Dave Horin Chief Financial Officer (212) 356-0545 Rodman & Renshaw Announces Stock Repurchase Program Board of Directors Approves Repurchase of Up To $5 Million of Common Shares New York, NY May 25, 2010  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced that its Board of Directors has approved a stock repurchase plan in which the Company may buy back up to $5 million of its shares. Edward Rubin, Chief Executive Officer, stated, The decision to repurchase Rodman shares underscores our Boards confidence in the Companys long-term growth strategy and current market position. We presently have sufficient liquidity to finance our current operations, no funded debt and minimal credit risk. Mr. Rubin further commented, We believe that our shares are significantly undervalued at current levels, making a stock buy-back an attractive investment opportunity that will benefit Rodman and our stockholders. The Board has authorized the repurchase of stock in the open market or in privately negotiated transactions in accordance with applicable laws and regulations. Some or all of the repurchases may be made pursuant to a Company 10(b)5-1 Plan, and the repurchase program's terms have been structured to comply with Rule 10b-18 under the Securities Exchange Act of 1934. The timing and extent of the repurchase will depend upon market conditions, applicable legal and contractual requirements, and other factors. The repurchase program does not obligate the Company to acquire any specific number of shares and may be suspended or terminated at any time. The repurchase program will be funded using the Company's working capital. Repurchased shares will be retired and restored to the status of authorized and unissued shares, thereby increasing the percentage ownership of all existing stockholders. About Rodman & Renshaw Capital Group, Inc. Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) is a holding company with a number of direct and indirect subsidiaries, including Rodman & Renshaw, LLC. Rodman & Renshaw, LLC is a full-service investment bank dedicated to providing corporate finance, strategic advisory and related services to public and private companies across multiple sectors and regions. The company also provides research and sales and trading services to institutional investors. Rodman is the leader in the PIPE (private investment in public equity) and RD (registered direct offering) transaction markets. According to Sagient Research Systems,
